Case 2:19-cv-05155-JLL-JAD Document 22 Filed 05/30/19 Page 1 of 2 PageID: 857



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 GUY GENTILE,                                      Civil Action No.: 19-cv-05155 (JLL/JAD)

                    Plaintiff,                     Judge Linares

                    v.                             Notice of Appeal to the U.S.
                                                   Court of Appeals for the Third Circuit
 SECURITIES AND EXCHANGE
 COMMISSION,

                    Defendant.




       Notice is hereby given that Mr. Guy Gentile appeals to the United States Court of Appeals

for the Third Circuit from the Order of the United States District Court, District of New Jersey,

entered in this action on May 14, 2019. `

Dated: Thursday, May 30, 2019




                                                           ______________
                                                           Adam C. Ford
                                                           FORD O’BRIEN LLP
                                                           575 5th Avenue, 17 Fl.
                                                           New York, NY 10017
                                                           aford@fordobrien.com
                                                           (212) 858-0040

                                                           Attorney for Guy Gentile
Case 2:19-cv-05155-JLL-JAD Document 22 Filed 05/30/19 Page 2 of 2 PageID: 858



                                CERTIFICATE OF SERVICE

       I hereby certify that I caused the foregoing Notice of Appeal, dated May 30, 2019, to be

served on Defendant by emailing a copy of the same to Defendant’s representative, Matthew Scott

Ferguson, at fergusonma@sec.gov, this 30th day of May 2019.



                                                          ________________________
                                                          Adam C. Ford
